Exhibit 10.36(a)

EMPLOYMENT AGREEMENT



This Amended and Restated Employment Agreement (the "Agreement") is made
August 21, 2006, to be effective as indicated herein, by and between Steiner
Leisure Limited, a Bahamas international business company (the "Company"), and
Stephen Lazarus ("Employee").

W I T N E S S E T H:

WHEREAS

, the Company and Employee entered into an Employment Agreement dated June 27,
2003 (the "Prior Agreement"); and





WHEREAS

, the Prior Agreement by its terms expires on July 31, 2006; and





WHEREAS

, the Company and Employee desire to enter into this Agreement to provide for
the terms of the services to be performed by Employee for the Company for the
term hereof.





NOW, THEREFORE,

in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



Employment, Duties

Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as Executive Vice President and Chief Financial Officer
of the Company and Employee hereby accepts such employment. In that capacity,
Employee shall have such duties and responsibilities consistent with the
position as may be determined from time to time by the Board of Directors of the
Company (the "Board") or the Chief Executive Officer of the Company (the "CEO"),
including duties with respect to affiliates (as defined in Rule 405 under the
Securities Act of 1933, as amended) of the Company (each, an "Affiliate").

During the term of this Agreement, Employee shall devote all his business time
and effort to the conduct of his duties hereunder, provided that Employee may
(i) serve on corporate, civic and charitable boards or committees, (ii) provide
services on a pro bono basis to civic and charitable organizations and (iii)
attend to his personal investments, so long as such activities do not interfere
with the performance of Employee's responsibilities as an employee of the
Company in accordance with this Agreement and are consistent with the Company's
policies. The Company also agrees that Employee may receive compensation in
connection with his service on corporate boards, without set-off, adjustment or
diminution of his salary, bonus or any other rights hereunder.

Effective Date; Term

This Agreement is for a term commencing August 1, 2006 (the "Effective Date")
and terminating on July 31, 2011, unless terminated sooner in accordance with
the terms and conditions in Section 5, below.

Compensation



Salary and Bonus.

Except as otherwise provided herein, the Company (or any Affiliate) shall pay to
Employee during the term hereof compensation as described in this Section 3(a),
all of which shall be subject to such deductions as may be required by
applicable law or regulation:



Base Salary
. The Company shall pay to the Employee a base salary at the rate of not less
than Two Hundred Eighty Thousand Dollars (U.S. $280,000.00) per year for each
calendar year (a "
Year
") or portion thereof during the term of this Agreement, subject to review
annually and possible increase in the sole discretion of the Board, payable in
bi-monthly installments (the "
Base Salary
").



Incentive Bonus. Employee is eligible to receive a bonus (the "Incentive Bonus")
equal to fifty percent (50%) of Base Salary tied to achieved Company Budgeted
Net Earnings (as defined below) for the respective Year in the term. With
respect to each Year during the term hereof, the Incentive Bonus shall be based
on a budget for each Year hereunder, which budget includes an estimate of the
Net Earnings (as defined below) for such Year and which budget shall have been
approved for the purpose of the compensation payable hereunder by the
Compensation Committee of the Board (the "Budget"). At the end of the Year, if
the Company shall have met seventy-five percent (75%) of the Net Earnings set
forth in the Budget ("Budgeted Net Earnings") for the Year, Employee shall be
entitled to receive an amount equal to 0.250 times the Base Salary then in
effect for the Year in question. During the term of this Agreement, in the event
that at the end of any Year in question, the Company has exceeded seventy-five
percent (75%), up to and including one-hundred twenty-five percent (125%), of
Budgeted Net Earnings for such Year, then, for each one percent (1%) increase
over seventy-five percent (75%), up to one hundred twenty-five percent (125%),
the Employee shall be entitled to receive an additional amount equal to 0.010
times the Base Salary then in effect for the Year in question. In the event at
the end of any such Year the Company has exceeded one hundred twenty-five
percent (125%) of Budgeted Net Earnings for such Year, then for each one percent
(1%) increase over one hundred twenty-five percent (125%), Employee shall be
entitled to receive, in addition to the amounts payable for exceeding
seventy-five percent (75%) of Budgeted Net Earnings, an amount equal to 0.050
times the Base Salary then in effect for the Year in question. Notwithstanding
the foregoing, Employee shall not be entitled to receive any Incentive Bonus in
excess of two and one-half percent (2.5%) of the Budgeted Net Earnings pursuant
to this Section 3(a)(ii) for any such Year. Any amount which Employee is
entitled to receive herein shall be payable within sixty (60) days after the end
of the Year in question. For purposes of this Section 3(a)(ii), "Net Earnings"
shall mean earnings of the Company before taxes, interest, depreciation and
amortization determined in accordance with generally accepted accounting
principles consistently applied. With respect to the Incentive Bonus that would
otherwise be payable pursuant to the formula set forth above in this Section
3(a)(ii) for 2011, that Incentive Bonus shall be reduced to reflect Employee's
employment with the Company for only part of 2011, with the actual Incentive
Bonus payable for 2011 being the result of multiplying the Incentive Bonus
otherwise payable pursuant to the above formula by 0.581.

Except as otherwise provided in Sections 5(a), 5(b), 5(d), 5(e) and 5(f) below,
Employee shall only be entitled to receive an Incentive Bonus with respect to a
Year if, with respect to 2006 through 2010, Employee is employed by the Company
under this Agreement at the close of business on December 31st of that Year, and
with respect to 2011, Employee is employed by the Company on July 31, 2011.

Reduction in Bonus

. The Incentive Bonus payable pursuant to this Agreement may be subject to a
reduction of up to twenty-five percent (25%) in the discretion of the
Compensation Committee in the event that Employee commits a material violation
of a Company policy or consistently fails to follow a Company policy or policies
(collectively, a "Violation") and that Employee is required to promptly inform
the Chief Executive Officer of the Company of any Violation with respect to any
officer of the Company or any affiliate thereof of which Employee becomes aware.



Disability Insurance. During each Year during the term hereof, Employee shall be
paid an amount to be used toward the payment of the premium on a disability
insurance policy in the maximum amount obtainable by Employee (a "Policy")
covering Employee, upon delivery to the Company of evidence reasonably
satisfactory to the Company of the purchase by Employee of a Policy with an
annual premium due during such Year in an amount at least equal to the amount
requested by Employee under this Section 3(b) (the "Disability Payment Amount").
The Disability Payment Amount shall be payable in equal installments at the
times that the Base Salary is paid to Employee and shall be subject to such
deductions as may be required by applicable law or regulation.

Deferred Compensation. Employee may elect, in accordance with the provisions of
any deferred compensation plan or agreement that may be entered into between
Employee and the Company (a "Deferred Plan"), to defer all or a portion of the
amount of the Incentive Bonus payable to Employee. Any and all amounts that
Employee elects to defer shall be held and administered in accordance with the
terms and provisions of any such Deferred Plan, and must comply with the
requirements set forth in Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code").

Restricted and Performance Shares and Share Options. On the date hereof and
except as provided below, Employee shall be granted 10,000 restricted shares of
the Company, which shall vest cumulatively at the rate of one-third thereof on
each of the first three anniversaries of the date of grant. In addition to such
restricted shares granted to Employee pursuant to this Agreement, Employee shall
also be granted a certain number of options ("Annual Options") and/or
performance shares (the "Performance Shares" and, together with the Annual
Options, the "Performance Shares/Options") annually as part of the Company's
annual grant of options or shares to officers and employees (as determined by
the Compensation Committee of the Board). The Annual Options shall vest
cumulatively at the rate of one-third thereof on each of the first three
anniversaries of the date of grant. The Performance Shares are subject to
certain vesting schedules, based on the attainment, over a specified period, of
company performance goals (the "Performance Goals") which are determined
annually by the Compensation Committee of the Board and are to be reflected in
the award agreements related to such awards, in all cases, any unvested portion
of the restricted shares and/or Performance Shares/Options (or any other grants
of shares and/or options made to Employee by the Compensation Committee of the
Board during the term hereof) shall be immediately forfeited in the event
Employee is terminated for cause or voluntarily resigns his employment; and
provided further, that any unvested portion shall vest immediately in the event
of: (i) Employee's death or Disability, (ii) Employee's retirement or early
retirement in accordance with the policies of the Company, (iii) Employee's
termination by the Company without Cause, (iv) Employee's termination by the
Company for Illness, or (v) Employee's termination of his employment for Good
Reason, including a Change in Control. All restricted stock and Performance
Shares/Options granted hereunder shall be granted in accordance with the
Company's 2004 Equity Incentive Plan or any successor plan.

Life Insurance. During each Year during the term hereof, the Company shall
provide Employee with term life insurance with a death benefit equal to two
times the then current Base Salary. The Company shall pay all premiums with
respect to such life insurance. Such life insurance may be provided either
through the Company's group life insurance programs, by an individual policy, or
by a combination of both group and individual policies.

Other Benefits. During the term hereof, the Company shall provide to Employee,
in amounts and otherwise of a nature commensurate with Employee's compensation
and position with the Company, all other benefits currently provided to the
executive officers (as defined for purposes of the Securities Exchange Act of
1934, as amended) of the Company, as well as those which the Company may, in the
future, provide to its executive officers, including, without limitation, life
insurance, medical coverage, benefits under any 401(k) plan of the Company or
any Affiliate, any contractual indemnification rights and eligibility to receive
awards under share option or similar plans applicable to executive officers of
the Company. The Company also shall provide Employee with a private office and
an annual allowance (the "Car Allowance") of Ten Thousand Dollars ($10,000) for
the use by Employee in purchasing or leasing an automobile and for the payment
of insurance, maintenance and other expenses in connection with such automobile
as reflected in the Budget. The Company acknowledges and agrees that for
services provided to the Company during the term of this Agreement, Employee
will be covered to the same extent as other directors and executive officers of
the Company by directors' and officers' liability insurance maintained by the
Company.

Expense Reimbursement; Relocation

.

The Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, his
employment hereunder upon presentation by Employee of expense statements,
receipts, vouchers or such other supporting information as may from time to time
be reasonably requested by the Board. When traveling for business of the
Company, Employee, at his sole discretion and at the Company's expense, shall
travel via first class accommodations. The Company shall not, without Employee's
prior written consent, relocate Employee more than 50 miles from the Company's
principal place of business in Miami-Dade County, Florida.



Vacation

Employee shall be entitled to (i) four (4) weeks paid vacation per Year (the
"Vacation Days") and (ii) additional Vacation Days on each day that is a United
States federal holiday. Employee shall use reasonable efforts to take at least
two (2) weeks of vacation per Year. The vacation provided for in this Section 4
shall be coextensive with, and not cumulative with, vacations allowed pursuant
to any employment agreements or other arrangements with any Affiliates of the
Company. With respect to the Vacation Days not taken by Employee during a Year,
the Company shall pay to Employee on or before January 30th of the following
Year, an amount representing the Base Salary (at the rate in effect for the Year
during which the Vacation Days were to have been taken) with respect to the
Vacation Days not taken by Employee during a Year (if any, the "Vacation
Payment"); provided, however, that no payment shall be made with respect to more
than ten (10) Vacation Days for any one Year (prorated for partial years
hereunder) and Employee may not use any unused Vacation Days in any subsequent
years.

Termination and Non-Renewal

Death. In the event of Employee's death during the term hereof, the Company
shall have no further obligations to make payments or otherwise under this
Agreement, except that the Company shall pay to Employee's estate (i) within ten
(10) days after the date of Employee's death (A) any unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, and any unpaid accrued Incentive Bonus
pursuant to Section 3(a)(ii), above, in each case to which Employee was entitled
as of the date of death; (B) any amount due to Employee as of the date of death
as reimbursement of expenses under Section 3(g), above; and (C) any unpaid
accrued Vacation Payment to which Employee was entitled as of the date of death;
and (ii) within sixty (60) days after the end of the Year in which Employee
died, an amount equal to the Incentive Bonus, if any, that would have been
payable to Employee for the Year in which Employee died, determined as if
Employee had been employed by the Company on the last day of that Year. In
addition, the Company shall (i) pay to Employee's surviving spouse, or to
Employee's estate if there is no surviving spouse, (A) an amount equal to the
sum of (i) Base Salary, at the annual rate in effect on the date of Employee's
death, and (ii) the "Target Bonus" (as defined below), such sums to be payable
in equal bi-monthly installments for a period of one year following Employee's
death; and (ii) keep in place (or, at the option of the Company, pay to
Employee's surviving spouse, or to Employee's estate if there is no surviving
spouse, an amount equal to the cost of) any health and dental insurance as in
effect on the date of Employee's death covering Employee's spouse and family,
for a period of one (1) year after the date of such death. Employee's estate
shall be entitled to immediate vesting of the (i) restricted stock held by
Employee on the date of his death which was granted on or after the date hereof,
and (ii) any Performance Shares/Options held by Employee on the date of his
death which were granted on or after the date hereof, all of which shall remain
exercisable until the earlier of two years following the Employee's death or, if
applicable, the date (or dates) any such options would otherwise expire in the
absence of Employee's death. For purposes of this Agreement, the term "Target
Bonus" shall mean an amount equal to the Employee's Incentive Bonus that would
have been payable to Employee for the Year during which a termination of or by
Employee occurred, determined as if Employee had been employed by the Company at
the end of such Year.

Disability. If Employee becomes unable to engage in any substantial gainful
activity or receives benefits for at least three (3) months under the Company's
disability plan, if any, as the result of a medically determinable physical or
mental impairment that is expected to result in death or continue for at least
twelve (12) months (a "Disability"), the Company, at its option, may terminate
Employee's employment hereunder (the date of such termination, the "Disability
Date"), and, thereafter, Employee shall not be deemed to be employed hereunder
(except that Employee's obligations under Section 6, below, shall remain in full
force and effect) and the Company shall have no further obligations to make
payments or otherwise under this Agreement, except as provided in this Section
5(b). In determining Disability under this Section 5(b), the Company shall rely
upon the written opinion of the physician regularly attending Employee in
determining whether a Disability is deemed to exist. If the Company disagrees
with the opinion of such physician, the Company may choose a second physician,
the two (2) physicians shall choose a third physician, and the written opinion
of a majority of the three (3) physicians shall be conclusive as to Employee's
Disability. The expenses associated with the utilization of any physician other
than the physician regularly attending Employee shall be borne solely by the
Company. Employee hereby consents to any required medical examination and agrees
to furnish any medical information requested by the Company and to waive any
applicable physician/patient privilege that may arise because of such
determination. In the event of a Disability, the Company shall pay to Employee
(i) within ten (10) days after the Disability Date (A) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, to which Employee was entitled as of
the Disability Date, (B) any unpaid accrued Incentive Bonus payable pursuant to
Section 3(a)(ii) above, to which Employee was entitled as of the Disability
Date, (C) any amount due to Employee as of the Disability Date as reimbursement
of expenses under Section 3(g) above, and (D) any unpaid accrued Vacation
Payment to which Employee was entitled as of the date of Disability Date, and
(ii) within sixty (60) days after the end of the Year in which the Disability
Date occurs, an amount equal to the Incentive Bonus, if any, that would have
been payable to Employee for the Year in which the Disability Date occurred,
determined as if Employee had been employed by the Company on the last day of
that Year. In addition, the Company shall pay Employee an amount equal to the
sum of (i) the Base Salary, at the annual rate in effect on the Disability Date,
(ii) the Target Bonus, and (iii) the cost of Employee's benefits (including
without limitation, life, health and dental insurance) provided by the Company
pursuant to Section 3(f), above, as in effect at the time of such termination
(the "Benefits Amount") for a period of one (1) year after the date of such
termination, with all such sums to be payable commencing sixty (60) days
following the Disability Date and thereafter payable in equal bi-monthly
installments for a period of one year following the Disability Date. Employee
shall also be entitled to immediate vesting of the (i) restricted stock held by
Employee on the Disability Date which was granted on or after the date hereof,
and (ii) any Performance Shares/Options held by Employee on the Disability Date
and which were granted on or after the date hereof, all of which shall remain
exercisable until the earlier of two years following Employee's Disability Date
and, if applicable, the date (or dates) any such options would otherwise expire
in the absence of Employee's Disability. Nothing in this Agreement is intended
to cause the Company to be in violation of the Americans with Disabilities Act.

For Cause by Company. The Company may at any time during the term hereof
terminate Employee's employment hereunder for Cause. For purposes of this
Agreement, "Cause" shall mean the occurrence of any of the following events: (i)
Employee's continued failure to substantially perform Employee's duties with the
Company (other than any such failure resulting from Employee's incapacity due to
physical or mental illness or injury); (ii) a violation by Employee of any
lawful written policy or directive of the Company or any Affiliate applicable to
Employee specifically, or to officers or employees of the Company or any
Affiliate generally, the violation of which policy or directive is materially
and demonstrably injurious to the Company; (iii) Employee's excessive alcoholism
or drug abuse that substantially impairs the ability of Employee to perform
Employee's duties hereunder; (iv) continued gross negligence by Employee in the
performance of his duties under this Agreement that results in material and
demonstrable damage to the Company or any Affiliate; (v) violation by Employee
of any lawful direction from the Board, provided such direction is not
inconsistent with Employee's duties and responsibilities to the Company or any
Affiliate hereunder; (vi) fraud, embezzlement or other criminal conduct by
Employee that results in material and demonstrable damage to the Company or any
Affiliate; (vii) intentional or reckless conduct that results in material and
demonstrable damage to the Company or any Affiliate; or (viii) the committing by
Employee of an act involving moral turpitude that results in material and
demonstrable damage to the Company; provided, however, that in the case of any
of the events described in clauses (i), (ii) (iv) (v) or (vii) above, such event
shall not constitute Cause hereunder unless and until there is given to Employee
by the Company a written notice which sets forth the specific respects in which
it believes that Employee's conduct constitutes Cause hereunder, which conduct
is not cured within ten (10) days of written notice thereof. If the Company
terminates Employee's employment under this Agreement pursuant to this Section
5(c), the Company shall have no further obligations to make payments or
otherwise under this Agreement, except that Employee shall be entitled to
receive any (i) unpaid accrued Base Salary pursuant to Section 3(a)(i), above,
through the date that is thirty (30) days after the date that the Company gives
written notice of such termination to Employee (the "Termination Notice Date"),
(ii) Incentive Bonus that is accrued and unpaid as of the date of such
termination and (iii) any other amounts due to Employee under this Agreement as
of the date of termination, including, but not limited to, reimbursement of
expenses under Section 3(f), above, in each case within sixty (60) days after
the Termination Notice Date. Notwithstanding the foregoing, Employee shall, for
all purposes, cease to be deemed to be employed by the Company as of the date of
any termination of Employee pursuant to this Section 5(c), irrespective of
whether written notice of termination is given on such date. In the event the
Company terminates the Employee for Cause, any unvested restricted shares and/or
Performance Shares/Options granted to the Employee on or after the date hereof
shall be immediately forfeited by the Employee as of the date of such
termination.

For Good Reason by Employee. Employee may at any time during the term hereof,
without any prior notice, terminate this Agreement for Good Reason. For purposes
of this Agreement, "Good Reason" shall mean the occurrence of any of the
following events: (i) a material breach by the Company of this Agreement
(including, without limitation, the Company's relocation of Employee in breach
of Section 3(g) above; and the Company's failure to pay any compensation to
Employee more than thirty (30) days after the date such payment is due); (ii) a
reduction in Employee's Base Salary or any other compensation or benefits (other
than a reduction in the Incentive Bonus which is solely attributable to (A)
lower Net Earnings or (B) Employee's failure to follow a Company policy, or with
respect to a significant matter, pursuant to Section 3(a)(iii) above); (iii) a
material reduction in or interference with Employee's position, duties,
responsibilities or support with respect to his employment by the Company under
this Agreement without Employee's prior written consent; or (iv) a "Change in
Control" of the Company (as defined below).

For purposes of this Section 5(d), a "Change in Control" of the Company shall be
deemed to occur if (i) over a twelve (12) month period, a person or group of
persons acquires shares of the Company representing thirty-five percent (35%) of
the voting power of the Company or a majority of the members of the Board is
replaced by directors not endorsed by the members of the Board before their
appointment or (ii) a person or group of persons (other than a person or group
of persons controlled, directly or indirectly, by shareholders of the Company)
acquires forty percent (40%) or more of the gross fair market value of the
assets of the Company over a 12-week period. The interpretation of the meanings
of the terms in the preceding sentence shall be made in accordance with the
meanings ascribed to those terms under Section 409A of the Code, except that the
words "person," "persons" or "group" in the immediately preceding sentence shall
be interpreted in accordance with the meanings ascribed to those words under
Section 280(G) of the Code and the regulations thereunder.

In the event that Employee elects to terminate this Agreement upon or following
a Change in Control of the Company, then Employee shall provide written notice
thereof to the Board no more than one (1) year after the effective date of the
Change in Control.

In the event that Employee terminates this Agreement pursuant to the first
paragraph of this Section 5(d), then the Company shall pay to Employee (A)
within ten (10) days after the date of termination, an amount equal to (i) any
unpaid accrued Base Salary pursuant to Section 3(a)(i) above to which Employee
was entitled as of the date of such termination; (ii) any unpaid accrued
Incentive Bonus pursuant to Section 3(a)(ii) above to which Employee was
entitled as of the date of such termination; and (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of such
termination; and (B) upon the later to occur of the date which is sixty (60)
days after the end of the Year in which such termination occurs or six (6)
months following such termination, a lump sum amount equal to (i) the aggregate
Base Salary (based on the Base Salary in effect on the date of the termination
of Employee's employment), with respect to a period equal to the longer of
twenty four (24) months or the remainder of the term of this Agreement which
would have occurred in the absence of such termination; (ii) the Target Bonus
for each full Year during the remainder of the term of this Agreement which
would have occurred in the absence of such termination and a ratable portion
thereof for any partial Year; and (iii) the cost of the Benefits Amount and Car
Allowance provided by the Company as in effect at the time of such termination
for the remainder of the term of this Agreement. The Company shall also pay to
Employee within ten (10) days after the date of such termination any other
amounts due to Employee as of the date of termination, including, but not
limited to, reimbursement of expenses under Section 3(g) above. In addition to
Employee's rights under share option or restricted/performance share agreements
outstanding prior to the date hereof, Employee shall also be entitled to
immediate vesting of the (i) restricted stock held by Employee on the date of
such termination which were granted on or after the date hereof, and (ii) any
Performance Shares/Options held by Employee on the date of such termination
which were granted on or after the date hereof, all of which shall remain
exercisable until the earlier of one year following the date of such termination
or, if applicable, the date any such options would otherwise expire in the
absence of such termination. The exercise of any rights under this Section would
be in lieu of any rights Employee might have under Section 5(h) below.

By Employee for Illness. In the event that during the term hereof Employee
becomes ill such that, in the written opinion of a physician reasonably
acceptable to the Company, it would not be advisable for Employee to continue
his employment with the Company hereunder, Employee may terminate his employment
hereunder upon reasonable notice to the Company and, in such event, Employee
shall not be deemed to have breached this Agreement as a result of such
termination. In the event of such termination by Employee, the Company shall
have no further obligations to make payments or otherwise under this Agreement,
except that the Company shall pay to Employee (i) within ten (10) days after the
date of such termination (A) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above and (B) any Incentive Bonus payable pursuant to Section 3(a)(ii),
above, in each case to which Employee is entitled on the date of such
termination, (ii) any amounts due to Employee as of the date of termination as
reimbursement of expenses under Section 3(f), above, (iii) any unpaid accrued
Vacation Payment to which Employee was entitled to as of the date of such
termination, and (iv) upon the later to occur of the date which is sixty (60)
days after the end of the Year in which such termination occurs or six (6)
months following such termination, an amount equal to (A) the Incentive Bonus
pursuant to Section 3(a)(ii) above, if any, which Employee would have been
entitled to receive for the Year in which Employee terminated employment
pursuant to this Section 5(e) had Employee been employed by the Company on the
last day of that Year, and (B) the cost of the Benefits Amount as in effect at
the time of such termination for a period of one (1) year after the date of such
termination. Employee shall also be entitled to immediate vesting of the (i)
restricted stock held by Employee on such termination date which was granted on
or after the date hereof, and (ii) any Performance Shares/Options held by
Employee on such termination date and which were granted on or after the date
hereof, all of which shall remain exercisable until the earlier of one year
following such termination date and, if applicable, the date (or dates) any such
options would otherwise expire in the absence of such termination.

Without Cause By Company

. In the event that during the term hereof, the Company terminates Employee's
employment hereunder other than for Cause or due to the death or Disability of
Employee, then the Company shall pay to Employee (A) within ten (10) days after
the date of termination, an amount equal to (i) any unpaid accrued Base Salary
pursuant to Section 3(a)(i) above to which Employee was entitled as of the date
of such termination; (ii) any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii) above to which Employee was entitled as of the date of such
termination; (iii) any other amounts due to Employee as of the date of
termination including, but not limited to, reimbursement of expenses under
Section 3(g) above; and (iv) any unpaid accrued Vacation Payment to which
Employee was entitled as of the date of such termination;

and (B) upon the earlier to occur of
Employee
's death or the date which is six (6) months following such termination, a lump
sum amount equal to the aggregate of the following: (i) Base Salary based on the
Base Salary in effect on the date of termination of Employee's employment with
respect to a period equal to two(2) years, (ii) an amount equal to two (2) times
the Target Bonus and (iii) the cost of the Benefits Amount and Car Allowances in
effect on the date of termination payable to Employee, with respect to a period
equal to two(2) years. In addition to Employee's rights under share option or
restricted stock agreements outstanding prior to the date hereof, Employee shall
also be entitled to immediate vesting of the (i) restricted stock held by
Employee on the date of termination which was granted on or after the date
hereof, and (ii) any Performance Shares/Options held by Employee on the date of
such termination which were granted on or after before the date hereof, all of
which shall remain exercisable until the earlier of one year following the date
of such termination or, if applicable, the date any such options would otherwise
expire in the absence of such termination. Any payment to Employee under this
Section 5(f) shall be in lieu of any payment that may be deemed to be payable to
Employee under Section 5(h), below.



No Offset - No Mitigation

.

Employee shall not be required to mitigate any damages under this Agreement by
seeking other comparable employment. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation or
benefits earned by or provided to Employee as a result of his employment by
another employer.



Non-Renewal

. The Board of Directors of the Company will notify Employee whether the Company
will or will not be renewing this Agreement on terms no less favorable to
Employee than the terms of this Agreement within at least twelve (12) months
prior to the expiration of this Agreement (a "
Non-Renewal Notification
"), provided that nothing in this Section 5(h) shall be deemed to limit (i) the
ability of the Company to terminate Employee's employment with the Company
pursuant to Section 5(c) or (ii) the terms of any other provision of Section 5
which relate to the termination of Employee's employment hereunder prior to the
expiration date hereof.

In the event that the employment of Employee hereunder continues for the full
term of this Agreement and Employee's employment with the Company
is not renewed
by the Company as of the date of expiration of this Agreement on terms no less
favorable to Employee than the terms of this Agreement (regardless of whether
notification of such renewal or non-renewal was received by the Employee as
provided above), then (A) Employee shall be entitled to receive from the
Company, on the date which is six (6) months after the date of such expiration
(unless Employee shall have died prior to such six month period, then on the
date of Employee's death), an amount equal to (i) the Base Salary in effect as
of the date of expiration, and (ii) the Incentive Bonus payable with respect to
the year in which the Agreement expires

(in addition to any accrued and unpaid Incentive Bonus earned by Employee and
payable pursuant to Section 3(a)(ii) above on the date of expiration) and (B)
all (i) restricted share, performance share, share option and other equity
awards granted to Employee on or after the date hereof and prior to the date of
the Non-Renewal Notification (the "Notification Date") that provide for vesting
over a period of time and that have not fully vested as of the Notification
Date, shall vest as of July 31, 2011, but shall otherwise have the terms
provided for in the grant award therefor and (ii) restricted share and
performance share awards granted to Employee prior to the date hereof that
provide for vesting over a period of time (the "Existing Awards") and that have
not fully vested as of the Notification Date, shall vest as of July 31, 2011,
but shall otherwise have the terms provided for in the grant award therefor,
provided that such accelerated vesting of the Existing Awards shall not apply to
the extent that it would result in any adverse tax or accounting effect other
than the fact of accelerated expensing on the Company or would otherwise violate
any law, rule or regulation. Notwithstanding the foregoing, the accelerated
vesting of equity awards described in clause "(B)" of the immediately preceding
sentence shall not apply if Employee voluntarily terminates his employment with
the Company prior to July 31, 2011 other than for Good Reason pursuant to
Section 5(d), above, or if Employee's employment with the Company is terminated
by the Company pursuant to Section 5(c), above. The Company shall also pay to
Employee within ten (10) days after the date of expiration any other amounts due
to Employee as of the date of expiration, including, but not limited to,
reimbursement of expenses under Section 3(f), above. If the Board of Directors
of the Company elects to renew this Agreement and (i) the Employee does not
renew this Agreement with the Company prior to the expiration of this Agreement,
then Employee shall not be entitled to any payments hereunder, or (ii) the
Employee agrees to renew this Agreement but his employment with the Company is
terminated prior to the expiration of this Agreement as provided herein, then
Employee shall be entitled to receive the compensation, if any, related to such
a termination as provided in this Agreement. If Employee chooses not to renew
this Agreement and therefore does not receive the payment pursuant to this
Section 5(h), then he will be bound by a one year non-compete as provided in
Section 6(b) below (subject to the exceptions set forth in such Section).



Non-Competition; Confidentiality; etc.

All references to the "Company" in this Section 6 shall include all Affiliates
where the context permits.

Acknowledgment. Employee acknowledges and agrees that (i) in the course of
Employee's employment by the Company, it has been necessary, and, in the future,
it will continue to be necessary for Employee to acquire information which could
include, in whole or in part, information concerning the sales, products,
services, customers and prospective customers, sources of supply, computer
programs, system documentation, software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the affairs of the Company (collectively, the "Confidential
Information"), (ii) the restrictive covenants set forth in this Section 6 are
reasonable and necessary in order to protect and maintain such proprietary
interests and the other legitimate business interests of the Company and that
such restrictive covenants in this Section 6 shall survive the termination of
this Agreement for any reason and (iii) the Company would not have entered into
this Agreement unless such covenants were included herein.

Non-Competition. Employee covenants and agrees that during the term hereof and
for a period of one (1) year following the termination of Employee's employment
hereunder for any reason or expiration of this Agreement (or two (2) years
following (i) a non-renewal of the Agreement by the Company, and payment made to
Employee, as required in Section 5(h) above, or (ii) any termination, if the
Company elects to pay to Employee, in addition to all other amounts payable
under this Agreement, an amount equal to the sum of (A) one additional Year's
Base Salary at the rate then in effect and (B) the Target Bonus (calculated with
reference to the date of termination of Employee's employment hereunder), such
sum to be payable in bi-monthly installments during such second year), Employee
shall not, on any vessel or within one hundred (100) miles of any non-vessel
venue where, or from which, the Company is then conducting, or had in the then
preceding two (2) years conducted, any part of its business, engage, directly or
indirectly, whether as an individual, sole proprietor, or as a principal, agent,
officer, director, employer, employee, consultant, independent contractor,
partner or shareholder of any firm, corporation or other entity or group or
otherwise, in any Competing Business; provided, however, that if the Company
chooses not to renew this Agreement and does not pay Employee pursuant to
Section 5(h) hereof, then Employee will not be bound by any non-compete as
provided in this Section 6(b). For purposes of this Agreement, the term
"Competing Business" shall mean any individual, sole proprietorship,
partnership, firm, corporation or other entity or group which offers or sells or
attempts to offer or sell (i) spa services, skin or hair care products or degree
or non-degree educational programs in massage therapy, skin care or related
courses or (ii) any other services then offered or sold by the Company.
Notwithstanding the foregoing, Employee is not precluded from (i) maintaining a
passive investment in publicly held entities provided that employee does not
have more than a five percent (5%) beneficial ownership in any such entity; or
(ii) serving as an officer or director of any entity, the majority of the voting
securities of which is owned, directly or indirectly, by the Company
(collectively, a "Permitted Activity").

Non-Solicitation of Customers and Suppliers

. Employee agrees that during his employment hereunder, he shall not, whether as
an individual or sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise, directly or
indirectly, solicit the trade or business of, or trade, or conduct business
with, any customer, prospective customer, supplier, or prospective supplier of
the Company for any purpose other than for the benefit of the Company. Employee
further agrees that for one year following termination of his employment
hereunder for any reason, Employee shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with any
customers or suppliers, or prospective customers or suppliers, of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.



Non-Solicitation of Employees, Etc

.

Employee agrees that during the term of his employment hereunder and thereafter
for a period of two (2) years, he shall not, directly or indirectly, as an
individual or sole proprietor or as a principal, agent, employee, employer,
consultant, independent contractor, officer, director, shareholder or partner of
any person, firm, corporation or other entity or group or otherwise without the
prior express written consent of the Company approach, counsel or attempt to
induce any person who is then in the employ of, or then serving as independent
contractor with, the Company to leave the employ of, or terminate such
independent contractor relationship with, the Company or employ or attempt to
employ any such person or persons who at any time during the preceding six (6)
months was in the employ of, the Company. Notwithstanding the foregoing,
Employee is not precluded from a Permitted Activity.



Non-Disclosure of Confidential Information

.

Employee agrees to hold and safeguard the Confidential Information in trust for
the Company, its successors and assigns and only use the Confidential
Information for purposes of performing his duties hereunder and agrees that he
shall not, without the prior written consent of the Board, misappropriate or
disclose or make available to anyone for use outside the Company at any time,
either during his employment hereunder or subsequent to the termination of his
employment hereunder for any reason, any of the Confidential Information,
whether or not developed by Employee, except as required in the performance of
Employee's duties to the Company or as required by applicable law. In the event
that Employee is requested or required by, or under applicable law or court, or
administrative order to disclose any of the Confidential Information, Employee
shall provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy. If Employee is legally compelled to disclose Confidential Information,
Employee shall disclose only that portion of the Confidential Information which
Employee is legally required to disclose.



Disclosure of Works and Inventions/Assignment of Patents

.

Employee shall disclose promptly to the Company any and all works, publications,
inventions, discoveries and improvements authored, conceived or made by Employee
during the period of his employment hereunder and related to the business or
activities of the Company (the "Rights"), and hereby assigns and agrees to
assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters of Patent or Copyrights, or similar
documents or rights, of the United States or any foreign country or to otherwise
protect the Company's interest in the Rights. Such obligations shall continue
beyond the termination of Employee's employment hereunder for any reason with
respect to works, inventions, discoveries and improvements authored, conceived
or made by Employee during the period of Employee's employment under this
Agreement.



Return of Materials
.

Upon the termination of Employee's employment with the Company for any reason,
Employee shall promptly deliver to the Board all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, financial records, reports,
flowcharts, programs, proposals and any other documents concerning the Company's
business, including, without limitation, its customers or suppliers or
concerning its products, services or processes and all other documents or
materials containing or constituting Confidential Information; provided,
however, that nothing in this Section 6(g) shall require Employee to deliver to
the Board any property that is owned by Employee and that contains no
Confidential Information.



Limitation on Restrictions

. Notwithstanding anything to the contrary in this Section 6, the restrictions
set forth in Sections 6(a) through 6(g), above, shall not apply if Employee
terminates this Agreement under Section 5(d), above, unless Employee receives as
a result of such termination the amount required to be paid to Employee pursuant
to the fourth paragraph in Section 5(d), above, within six (6) months after the
date of such termination , in which case the restrictions in this Section 6
shall apply until the last date that this Agreement would have been in effect
had it not been terminated as aforesaid and (ii) Section 6(b) shall not apply if
Employee's employment is terminated after a Change in Control that is not
approved by the Board.



Non-Assignment; Successors; etc.

The Company may assign any of its rights, but not its obligations, under this
Agreement, without the prior written consent of Employee, which shall not be
unreasonably withheld. The successors of the Company shall be bound by the terms
hereof, and where the context permits, references to "Company" herein shall be
deemed to apply to any such successors. Employee may assign his rights, but not
his obligations, hereunder, and the obligations of Employee hereunder, other
than the obligations set forth in Section 1, above, shall continue after the
termination of his employment hereunder for any reason and shall be binding upon
his estate, personal representatives, designees or other legal representatives,
as the case may be ("Heirs"), and all of Employee's rights hereunder shall inure
to the benefit of his Heirs. All of the rights of the Company hereunder shall
inure to the benefit of, and be enforceable by the successors of the Company.

Notices

Except as set forth in Section 5(c), above, any notices or demands given in
connection herewith shall be in writing and deemed given when (i) personally
delivered, (ii) sent by facsimile transmission to a number provided in writing
by the addressee and a confirmation of the transmission is received by the
sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate:



If to Employee:

6894 Royal Orchid Circle

Delray Beach, FL 33446

Facsimile Number:

If to the Company:

Leonard Fluxman

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 358-7704



Entire Agreement; Certain Terms

This Agreement constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including, but not limited to, all other
agreements and arrangements relating to the payment of any compensation to
Employee with respect to any services performed, or to be performed, on behalf
of the Company or any Affiliate. Notwithstanding the preceding sentence, the
Company hereby agrees to provide Employee with any remaining amounts otherwise
payable to Employee pursuant to the terms of the Prior Agreement. No waiver of
any rights under this Agreement, nor any modification or amendment of this
Agreement shall be effective or enforceable unless in writing and signed by the
party to be charged therewith. When used in this Agreement, the terms "hereof,"
"herein" and "hereunder" refer to this Agreement in its entirety, including any
exhibits or schedules attached to this Agreement and not to any particular
provisions of this Agreement, unless otherwise indicated.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Governing Law, etc

This Agreement shall be governed by and construed in accordance with the laws of
Florida without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the "Courts"). Employee hereby
irrevocably waives any objection which he now or hereafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any of the Courts and any objection on the ground that any
such action or proceeding in any of the Courts has been brought in an
inconvenient forum. Nothing in this Section 11 shall affect the right of the
Company or an Affiliate to bring any action or proceeding against Employee or
his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, each party
shall bear his or its own costs and expenses ("Legal Costs and Expenses") in
connection with such litigation, including, but not limited to, reasonable
attorneys' fees at the trial and appellate court levels; provided, however, that
with respect to any litigation concerning whether a termination by Employee was
for Good Reason, the Company shall pay Employee's Legal Costs and Expenses
(regardless of whether Employee is the prevailing party), and provided, further,
that with respect to any litigation concerning whether a termination by the
Company was for Cause, Employee shall be entitled to recover his Legal Costs and
Expenses from the Company unless the Company is the prevailing party in any such
litigation as determined by a final and nonappealable decision or order.

Severability

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

Non-Waiver

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitute a part of
this Agreement nor affect its meaning, interpretation or effect.

15. Advice of Counsel

Employee acknowledges that during the negotiation of this Agreement, he has
retained or been advised to retain counsel of his choosing who has provided or
will provide advice to Employee in connection with his decision to enter into
this Agreement.

16. Survivorship



The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee's termination of
employment from the Company for any reason: Section 5 (Termination and
Non-Renewal), Section 6 (Non-Competition, Confidentiality, etc.) and Section 11
(Governing Law, etc.). In addition, all sections of this Agreement that would,
by their terms, survive expiration or termination of this Agreement shall so
survive such expiration and termination and shall also survive termination for
any reason of Employee's employment with the Company.



 

IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



STEINER LEISURE LIMITED

/s/ Stephen Lazarus

By:/s/ Leonard Fluxman



Stephen Lazarus Name: Leonard Fluxman

Title: President and CEO